internal_revenue_service number info release date index number ---------------------------- -------------- ------------------ ------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - genin-144160-04 date january taxpayer -------------- dear ------------------ this responds to the recent letter from your representative in which it was requested that we recognize taxpayer’s election to be an s_corporation effective date revproc_2003_43 applies to qualified taxpayers requesting relief for a late s_corporation_election on or after date or pending with the service on that date a taxpayer who has not filed a tax_return for the first year in which it intended to be an s_corporation must request relief under revproc_2003_43 within months of the due_date of the taxpayer’s first tax_return a taxpayer who has filed a tax_return for the first year in which it intended to be an s_corporation must request relief under revproc_2003_43 within months of the due_date of the taxpayer’s first tax_return requests for relief under revproc_2003_43 are filed at the location designated in the instructions to form_2553 please see revproc_2003_43 for the procedural requirements for filing an s_corporation_election under the revenue_procedure revproc_2003_43 is available at http www irs gov if a taxpayer does not meet the requirements in revproc_2003_43 it generally must request relief for a late s_corporation_election through a private_letter_ruling announcement copy enclosed provides guidance on seeking relief for late s_corporation elections the procedures for requesting a private_letter_ruling are set out in revproc_2004_1 copy enclosed in addition revproc_2004_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2004_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please contact -------------------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures announcement revproc_2004_1
